Citation Nr: 0637400	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-14 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to a higher initial rating for residual scar, 
fractured tailbone, 0 percent disabling (noncompensable).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1983 and an unverified period of service in the Air 
Force Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, granted 
service connection for residual scar, fracture tailbone, with 
a 0 percent disability rating effective December 4, 2002, 
denied service connection for right wrist pain, and denied 
service connection for left hip pain.

The Board has recharacterized the veteran's claims to more 
accurately reflect the conditions for which she is claiming 
service connection.

In the January 2005 Statement of Accredited Representative 
and an April 2004 Statement in Support of Claim, the veteran 
appears to be raising a claim for entitlement to service 
connection for the residuals of fractured tailbone.  In the 
April 2004 statement the veteran reported: "It is not just 
the scar on my tailbone, but residuals of fractured tailbone 
that is on the original 21-526 that I am making a claim."  
This claim has not been addressed by the agency of original 
jurisdiction.  Accordingly, it is referred to the RO for 
action deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In the veteran's VA Form 9, Appeal To Board Of Veterans' 
Appeals, dated April 2004, the veteran indicated that she 
wanted a Board hearing at a local VA office.  She also 
requested a local hearing.  A local hearing was scheduled for 
November 2004, which the veteran responded that she did not 
want. The veteran has not, however, withdrawn her request for 
a hearing before the Board.  Given the expressed intent of 
the veteran to attend an in-person hearing at the RO, the 
Board concludes that this case must be returned to the RO to 
arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2006).

Accordingly, the case is REMANDED to the AMC for the 
following action:

A Travel Board hearing should be 
scheduled for the veteran in connection 
with her appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).   	



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


